                                                                                  Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



WILLIE PONDER,

                  Petitioner,

v.                                              CASE NO. 4:17cv217-RH-HTC

SECRETARY DEPARTMENT OF
CORRECTIONS,

                  Respondent.

_________________________________/


                     ORDER DENYING THE PETITION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         By petition for a writ of habeas corpus under 28 U.S.C. § 2254, Willie

Ponder challenges his state-court conviction for attempted murder and related

offenses. The petition is before the court on the magistrate judge’s report and

recommendation, ECF No. 37, and the objections, ECF No. 40. I have reviewed de

novo the issues raised by the objections. The report and recommendation is correct

and is adopted as the court’s opinion, with this additional note.

         The charges arose from a quarrel that led to a shooting near a public street.

Eyewitnesses identified Mr. Ponder as the shooter. Mr. Ponder asserted that he was

Case No. 4:17cv217-RH-HTC
                                                                                 Page 2 of 5




not the shooter and indeed was not even present—that the witnesses who identified

him were mistaken. This is the stuff of which jury trials are made.

         The prosecutor said in opening statement and elicited testimony during the

trial that “word on the street” was that Mr. Ponder was the shooter. This was

plainly inadmissible hearsay. The prosecutor’s reference to it was inexcusable. The

trial court sustained a defense objection when the prosecutor first did this, but the

prosecutor was undeterred. This was even more clearly inexcusable. The defense

attorney stood down, not wishing to alienate the jury, and eventually used the

“word on the street” references to support the defense, suggesting that the

eyewitnesses unreliably identified Mr. Ponder only because they heard the word on

the street.

         Mr. Ponder asserts his attorney rendered ineffective assistance on this issue.

To prevail on an ineffective-assistance claim, a petitioner must show both deficient

performance and prejudice See Strickland v. Washington, 466 U.S. 668, 687

(1984). After an evidentiary hearing, the state court denied Mr. Ponder’s

application for collateral relief on this issue, finding neither deficient performance

nor prejudice. A federal habeas court may set aside a state court’s ruling on the

merits of a petitioner’s claim only if the ruling “was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” or if the ruling “was based on an



Case No. 4:17cv217-RH-HTC
                                                                                 Page 3 of 5




unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2). As the report and

recommendation demonstrates, Mr. Ponder has not met this standard. Mr. Ponder

is not entitled to relief on this claim or, as also shown by the report and

recommendation, on his other claims.

         The prosecutor should not take this outcome as an approval of her tactic.

The United States Supreme Court long ago set a standard for a prosecutor that still

applies today: “He may prosecute with earnestness and vigor—indeed, he should

do so. But, while he may strike hard blows, he is not at liberty to strike foul ones. It

is as much his duty to refrain from improper methods calculated to produce a

wrongful conviction as it is to use every legitimate means to bring about a just

one.” Berger v. United States, 295 U.S. 78, 88 (1935). When presented with a case

in which a prosecutor struck foul blows but now says they had no effect on the

outcome, one is left to wonder why the prosecutor crossed the line in the first

place.

         Rule 11 of the Rules Governing § 2254 Cases requires a district court to

“issue or deny a certificate of appealability when it enters a final order adverse to

the applicant.” Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” See Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack



Case No. 4:17cv217-RH-HTC
                                                                                   Page 4 of 5




v. McDaniel, 529 U.S. 473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893

n.4 (1983); see also Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out

the standards applicable to a § 2254 petition on the merits). As the Court said in

Slack:

             To obtain a COA under § 2253(c), a habeas prisoner must make a
             substantial showing of the denial of a constitutional right, a
             demonstration that, under Barefoot, includes showing that
             reasonable jurists could debate whether (or, for that matter, agree
             that) the petition should have been resolved in a different manner
             or that the issues presented were “ ‘adequate to deserve
             encouragement to proceed further.’ ”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, to obtain a

certificate of appealability when dismissal is based on procedural grounds, a

petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         Mr. Ponder has not made the required showing. This order thus denies a

certificate of appealability.

         For these reasons,

         IT IS ORDERED:

         1. The report and recommendation is accepted.




Case No. 4:17cv217-RH-HTC
                                                                                  Page 5 of 5




         2. The clerk must enter judgment stating, “The petition is denied with

prejudice.”

         3. A certificate of appealability is denied.

         4. The clerk must close the file.

         SO ORDERED on January 16, 2020.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:17cv217-RH-HTC
